UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
FELIPE PEREZ,

                       Plaintiff,                  17-cv-5200 (JGK)

            - against -                            MEMORANDUM OPINION AND
                                                   ORDER
CAPTAIN STANLEY, ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

      The pro se plaintiff, Felipe Perez, brings this action

against the defendants, employees of the City of the New York.

The plaintiff alleges that the defendants violated his

constitutional rights approximately ten times while he was

incarcerated on Rikers Island and at the Manhattan Detention

Complex. Several defendants move for summary judgment arguing

that the plaintiff signed a general release of liability that

bars him from pursuing his claims. 1 Two defendants filed a

separate motion for summary judgment. 2 However, all the

defendants make the same arguments in their motions. For the

reasons explained below, the defendants’ motions for summary

judgment are granted.

1 These defendants are: Assistant Deputy Warden Douglas, Assistant Deputy
Warden Martinez, Captain Stanley, Captain Baugh, Correction Officer Castro,
Correction Officer Young, Correction Officer Wilson, and Correction Officer
Mayo. At the request of the counsel for these defendants, the Court allows
Captain Rivera, Captain Williams, Correction Officer Cruz, Correction Officer
Aponte, Correction Officer Caesar, Correction Officer Carelli, and Correction
Officer Anacacy to join this motion for summary judgment.
2 These defendants are: Correction Officer Jasmine Roberts and Correction

Officer Diante Leon.
                               I.

     The following facts are undisputed unless otherwise noted.

     The plaintiff is an inmate who was incarcerated on Rikers

Island and at the Manhattan Detention Complex at all relevant

times. Nunez-Figueroa Decl. Ex. A at 7-19. On February 7, 2017

and February 15, 2017, the plaintiff filed personal injury

claims with the City of New York Office of the Comptroller. City

Defs.’ 56.1 ¶ 2. The plaintiff claimed that on November 29, 2016

he was assaulted by an officer and suffered a fractured hand.

Id.; Castro Decl. Ex. B.

     On February 20, 2018, the parties settled the plaintiff’s

claims stemming from the November 29, 2016 incident. City Defs.’

56.1 ¶¶ 4-5. Pursuant to the settlement agreement, the plaintiff

received $7,500 in exchange for signing a general release of

liability. Id. at ¶¶ 5-6. The release states that the plaintiff:

          forever discharges the City of New York, and
          all past and present . . . employees . . .
          of the City of New York, . . . from any and
          all liability, claims, or rights of action
          alleging a violation of civil rights and any
          and all claims, causes of action, suits,
          administrative proceedings . . . known or
          unknown, . . . which [the plaintiff] . . .
          had, now has or hereafter can, shall, or may
          have . . . against the [City of New York and
          any of its employees] for, upon or by reason
          of any matter, cause or thing whatsoever
          that occurred through [February 20, 2018].

Nunez-Figueroa Decl. Ex. E at 1. The release was notarized after

the plaintiff signed it on February 20, 2018. Id. at 2. The


                                2
plaintiff was represented by counsel when he signed the release.

Nunez-Figueroa Decl. Exs. C, D; City Defs.’ 56.1 ¶ 3. The

release also states, “[t]he undersigned has read the foregoing

release and fully understands it.” Nunez-Figueroa Decl. Ex. E at

2.

     On July 10, 2017, the plaintiff filed the complaint in this

case. Dkt. No. 2. The plaintiff alleges that the defendants

violated his civil rights by assaulting him on a variety of

occasions in 2015 and 2016. Nunez-Figueroa Decl. Ex. A at 7-19.

The plaintiff’s claims allege use of excessive force, deliberate

indifference to serious medical needs, failure to protect,

failure to intervene, and deliberate indifference to conditions

of confinement. Id.; City Defs.’ 56.1 ¶ 1.

     Various defendants filed motions for summary judgment on

December 27, 2018 and December 28, 2018. The plaintiff was

ordered to respond to the motions by February 1, 2019. Dkt No.

64. The motions contained the necessary notice, pursuant to

Local Civil Rule 56.2, to a pro se litigant with regard to

responding to a motion for summary judgment. Dkt No. 80. After

an initial extension that the plaintiff did not receive, the

Court extended the plaintiff’s time to respond to the motions to

October 19, 2019. Dkt No. 101. No response to the motions has

been received and the time for filing any response has passed.




                                3
                               II.

     Summary judgment shall be granted “if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986); Gallo v. Prudential Residential Servs. L.P., 22 F.3d

1219, 1223 (2d Cir. 1994). “[T]he trial court’s task at the

summary judgment motion stage of the litigation is carefully

limited to discerning whether there are genuine issues of

material fact to be tried, not to deciding them. Its duty, in

short, is confined at this point to issue-finding; it does not

extend to issue-resolution.” Gallo, 22 F.3d at 1224. The moving

party bears the initial burden of “informing the district court

of the basis for its motion” and identifying the matter that “it

believes demonstrate[s] the absence of genuine issue of material

fact.” Celotex, 477 U.S. at 323. “Only disputes over facts that

might affect the outcome of the suit under the governing law

will properly preclude the entry of summary judgment.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     In determining whether summary judgment is appropriate, a

court must resolve all ambiguities and draw all reasonable

inferences against the moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Summary

judgment is improper if there is any evidence in the record from


                                4
any source from which a reasonable inference could be drawn in

favor of the nonmoving party. See Chambers v. TRM Copy Ctrs.

Corp., 43 F.3d 29, 37 (2d Cir. 1994). If the moving party meets

its burden, the nonmoving party must produce evidence in the

record and “may not rely simply on conclusory statements or on

contentions that the affidavits supporting the motion are not

credible.” Ying Jing Gan v. City of New York, 996 F.2d 522, 532

(2d Cir. 1993).

     Courts should afford pro se litigants “special solicitude”

on motions for summary judgment. See Graham v. Lewinski, 848

F.2d 342, 344 (2d Cir. 1988); Ruotolo v. I.R.S., 28 F.3d 6, 8

(2d Cir. 1994) (per curiam). Courts should “read the pleadings

of a pro se plaintiff liberally and interpret them ‘to raise the

strongest arguments that they suggest.’” McPherson v. Coombe,

174 F.3d 276, 280 (2d Cir. 1999) (quoting Burgos v. Hopkins, 14

F.3d 787, 790 (2d Cir. 1994)); see Monterroso v. Sullivan &

Cromwell, LLP, 591 F. Supp. 2d 567, 577 (S.D.N.Y. 2008) (noting

that courts should read the pleadings, briefs, and oppositions

from a pro se plaintiff liberally). This liberal pleading

standard, however, “does not relieve plaintiff of his duty to

meet the requirements necessary to defeat a motion for summary

judgment.” Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50 (2d

Cir. 2003). “[A] pro se party’s ‘bald assertion,’ completely

unsupported by evidence, is not sufficient to overcome a motion


                                5
for summary judgment.” Lee v. Coughlin, 902 F. Supp. 424, 429

(S.D.N.Y. 1995) (Sotomayor, J.) (quoting Carey v. Crescenzi, 923

F.2d 18, 21 (2d Cir. 1991)); see also Carter v. Ponte, No. 17-

CV-1830 (VSB), 2018 WL 4680995, at *4 (S.D.N.Y. Sept. 28, 2018).

                              III.

     The February 20, 2018 release bars the plaintiff’s claims

in this case. The terms of the release are clear and

unambiguous. “Under New York law, a release that is clear and

unambiguous on its face and which is knowingly and voluntarily

entered into will be enforced.” Pampillonia v. JR Nabisco Inc.,

138 F.3d 459, 463 (2d Cir. 1998). Interpreting an unambiguous

contract is a matter of law, making summary judgment an

appropriate means to resolve this case. See, e.g., Seiden

Assoc., Inc. v. ANC Holdings, Inc., 959 F.2d 425, 429 (2d Cir.

1992). Language releasing the City and employees from any and

all claims up to the date of the release “has routinely been

held to bar claims brought in a separate action that is not the

subject of the settlement, as long as those claims were brought

prior to the date of the release.” Smith v. City of New York,

No. 12 Civ. 3303 (CM), 2013 WL 5434144, at *5 (S.D.N.Y. Sept.

26, 2013); see also Roberts v. Doe 1, No. 14 Civ. 9174 (AJP),

2015 WL 670180, at *5 (S.D.N.Y. Feb. 17, 2015) (collecting

cases).




                                6
     The plaintiff alleges that the defendants violated his

civil rights by assaulting him on various occasions in 2015 and

2016. The release was signed on February 20, 2018 and provided

that the plaintiff released the City and its employees from any

claims “alleging a violation of [his] civil rights.” Nunez-

Figueroa Decl. Ex. E at 1. Because the release expressly

provides that it includes incidents that occurred through the

date it was signed, the violations alleged in the complaint are

covered by the release.

     In Carter, a plaintiff signed a release containing the same

language as the release that the plaintiff signed in this case.

See 2018 WL 4680995, at *2. The court found that the release

“plainly bars Plaintiff from bringing any future claims or

causes of action against the City of New York or any of its

officers for any civil rights claims arising prior to the date

it was executed.” Id. at *5. The Court held that the release,

which was signed in April, 2017, barred the plaintiff’s claims

that arose out of an incident in February, 2015. Id.

     There is nothing to indicate that the plaintiff,

represented by counsel, did not knowingly and willingly enter

into the release. The fact that the plaintiff was represented by

counsel underscores the validity of the release. See Gracia v.

City of New York, No. 16-CV-7329 (VEC), 2017 WL 4286319, at *3

(S.D.N.Y. Sept. 26, 2017) (finding that the plaintiff should


                                7
have understood the scope of a general release because she was

represented by counsel).

     Therefore, the plaintiff’s claims in this case are barred

by the release. The defendants’ motions for summary judgment are

granted and the plaintiff’s claims are dismissed with prejudice.

                           CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons explained

above, the defendants’ motions for summary judgment are granted

and the plaintiff’s complaint is dismissed with prejudice. The

Clerk is directed to enter judgement dismissing this action with

prejudice. The Clerk is also directed to close all pending

motions and to close this case.

SO ORDERED.

Dated:    New York, New York
          November 30, 2019
                                      _____________/s/_______________
                                             John G. Koeltl
                                       United States District Judge




                                  8
